Citation Nr: 0505568	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  02-04 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals from a 
right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from March 1960 to March 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of  
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The Board notes that the veteran presented in his February 
2002 notice of disagreement that this was not a reopened 
claim because he had never filed for VA compensation benefits 
with respect to residuals of a right knee injury.  However,  
the Board notes that the matter was adjudicated in October 
1992 and that there is no indication that the notice letter 
was returned as undeliverable or otherwise not received by 
the veteran.  Moreover, the veteran did not present a notice 
of disagreement with the October 1992 rating action; 
accordingly this rating action is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  Evidence received since the October 1992 rating decision 
either duplicates or is cumulative of evidence previously of 
record, does not bear directly and substantially on the 
matter at issue, or is not so significant as to require 
consideration with all the evidence of record in order to 
fairly adjudicate the merits of the claim.

CONCLUSION OF LAW

As new and material evidence has not been received, the claim 
for service connection for residuals of a right knee injury.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed December 2001 rating decision, a March 
2002 statement of the case (SOC), and a supplemental 
statement of the case (SSOC) dated in November 2004 that 
discussed the pertinent evidence, and the laws and 
regulations related to the claims on appeal.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on his claims.  

In addition, in a February 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also informed of what he could do to help with 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC and notice letter dated in February 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issue on appeal, a substantially 
complete application was dated in October 2001 and received 
in November 2001.  Thereafter, the RO issued a rating 
decision in December 2001.  In February 2004, the RO provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate his claim on appeal, as 
well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit pertinent 
evidence pertaining to his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in February 2004 was not 
given prior to the first AOJ adjudication of the claims, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and an SSOC 
was mailed to the appellant in November 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, and private treatment records.  The 
veteran has not identified any additional evidence pertinent 
to his claim, not already of record, and there are no 
additional records to obtain.  Moreover, as noted above, the 
veteran has been informed of the type of evidence necessary 
to substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

Laws/Regulations

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  According to VA regulation, "new and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and material," 
the credibility of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c) (2002)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's claim was received in November 2000, the amended 
regulations are not for application.

Analysis

Review of the claims folder reveals that the RO denied 
entitlement to service connection for residuals of injury, 
right knee, post operative, by means of an October 1992 
rating decision.  The veteran was denied entitlement to 
service connection for residuals of injury, right knee, 
postoperative, because the evidence of record showed a pre-
service history of a right knee injury, which was surgically 
repaired.  Additionally, that there was no evidence that the 
veteran's condition was aggravated due to service.  The 
evidence of record included the veteran's service medical 
records.  Although the RO notified the veteran by means of a 
letter dated October 27, 1992, sent to his address of record, 
the veteran failed to initiate an appeal of any of these 
decisions.  There is no indication that the letters were 
returned as undeliverable or otherwise not received by the 
appellant.  The veteran did not present a notice of 
disagreement with the October 1992 rating action; accordingly 
this rating action is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.

The veteran submitted his claim to reopen the matter of 
entitlement to service connection for residuals of a right 
knee injury in October 2000, received in November 2000.  The 
veteran asserted that his knee disorder was aggravated during 
service, specifically by exertion during basic training.  He 
stated that he has suffered knee pain since then and that 
most recently he has been treated for his condition and has 
to walk with a knee brace most of time.  In a December 2001 
rating decision, the RO held that new and material evidence 
adequate to reopen the claim for right knee injury had not 
been submitted.  The RO held that the evidence submitted 
since the October 1992 rating decision did not provide 
evidence that the veteran's right knee injury was aggravated 
by military service.  The additional relevant medical 
evidence of record included records from the Texas Department 
of Criminal Justice.

Records from the Texas Department of Criminal Justice reveal 
that the veteran was issued a knee brace in February 1996 and 
reported for treatment and complaints of right knee pain in 
March 2000.  In March 2000, the veteran reported pain when 
walking and that he felt as if something was shifting or 
loose in the knee.  The knee was painful on the medial and 
lateral aspects.  There was increased swelling with activity, 
which decreased when he was off of his knee.

The Board acknowledges the veteran's claim that his current 
right knee disorder is due to in-service aggravation of his 
pre-existing condition.  However, the Board notes that the 
most recent medical evidence of record is from February 1996, 
more than 30 years after service, when the veteran was issued 
a knee brace.  Moreover, there is no medical evidence of 
record that relates the veteran's current right knee disorder 
to any injury or aggravation incurred while in service.  
Medical diagnoses involve questions that are beyond the range 
of common experience and common knowledge and require the 
special knowledge and experience of a trained medical 
professional.  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, without any medical support in the record, the 
Board cannot accord any probative value to his statements.  
See Espiritu, 2 Vet. App. at 495.

Upon careful review of the record, the Board finds no new and 
material evidence to reopen any of the veteran's claim for 
service connection.  With respect to the medical evidence of 
record, the Board finds that the vast majority does not bear 
directly and substantially on the issue at hand, i.e., 
whether the veteran has a current condition that is due to 
aggravation pertaining to his period of active duty.  The 
granting of service connection requires evidence 
demonstrating that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).   In this 
case, the medical evidence provides that the veteran has a 
current right knee disorder.  However, there is no medical 
evidence of record that the veteran's current right knee 
condition is due to aggravation related to service.  
Accordingly, the Board finds that this evidence is cumulative 
of evidence previously of record.  There is no new and 
material evidence within the meaning of VA regulation.  38 
C.F.R. § 3.156(a).  Therefore, the claim is not reopened. 38 
U.S.C.A. § 5108.


ORDER

As no new and material evidence has been received, the claim 
for service connection for residuals of a right knee injury.  
The appeal is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


